DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-18 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the shroud portion extending over all side walls of the liquid receptacle” as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

The claims call for the limitation “support member” (see at least claim 11). The specification fails to provide clear support for said “support member”. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

Claim Objections
Claim(s) 2-17 is/are objected to because of the following informalities:  

In the preamble of each claims 2-17, the term “A condensate pump assembly as claimed in …” should read “The condensate pump assembly as claimed in …”.

Each element or step of claim 17 should be separated by a line indentation. See MPEP R-1.75.

Appropriate correction is required.

Claim(s) 3, 8, 11, and 16 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: 

a.	release means in at least claim 1.
b.	resilient member in at least claim 2.
c.	support member in at least claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Release means is interpreted to cover at least one of a resilient member as per claim 2, a snap-fit joint as per claim 9, and a support member as per claim 11; and equivalents thereof.

resilient member is interpreted to cover a resilient clip as per [0043]; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 calls for the limitation “a peg member at a second end opposed to the first end of the liquid receptacle”. However, claim 10 depends any one of claims 1-8; which claims do not call for “a first end”. Thus, the limitation is indefinite as it is unclear as to how a second end is introduced in the claim when there is no prior recitation of a first end. It raises some confusion as to whether elements are omitted in the claim. furthermore, the limitation “the first end of the liquid receptacle” lacks antecedent basis when claim 10 depends any one of claims 1-8.

To overcome this deficiency, applicant is encouraged to change the dependency of claim 10 to claim 9, in lieu of “any preceding claim”.

Claim 11 recites the limitation “support member”, which is indefinite as it is unclear which particular structure the applicant is referring to as “support member”. The specification is devoid of adequate structure for the claimed support member. There is no disclosure of any particular structure, either explicitly or inherently, that is used as a support member for the selective release means. The use of the term “support member” is not adequate structure for performing the control function because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function. Therefore, the claim is indefinite.

Claim(s) 11 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 20160131372 A1).

Regarding claim 1:
Choi discloses a condensate pump assembly (Fig. 1-5) for use in an air conditioning system, the condensate pump assembly comprising: 
a pump #132 arranged in a housing #110 to pump liquid from a liquid inlet towards a liquid outlet ([0109]); and 
a liquid receptacle #150 arranged, in a first position in the housing, to receive condensate from a condensate inlet and to be in fluid communication with the liquid inlet ([0109]), the liquid receptacle movable to a second position removed from the housing, whereby to empty the liquid receptacle (see at least Fig. 3 & 5, [0109]); and 
selective release means ([0122]) operable by a hand of a user to release the liquid receptacle for movement from the first position towards the second position. 
Note: the limitation “operable by a hand of a user” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  

Regarding claim 5:
Choi further discloses wherein the selective release means is operable from a base surface of the condensate pump assembly, when the condensate pump assembly is mounted for use (inherently present. See [0122]). 

Note: the surface comprising the selective release means being a “base surface” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  

Regarding claim 6:
Choi further discloses wherein a base portion of the liquid receptacle provides an outer surface of the condensate pump assembly (see Fig. 3-5). 
Regarding claim 7:
Choi further discloses wherein the housing comprises a shroud portion #141 extending over a side wall of the liquid receptacle, whereby to hide the side wall of the liquid receptacle from view when the liquid receptacle is in the first position in the housing (see Fig. 3-5). 
Regarding claim 13:
Choi further discloses wherein the release means is operable by either hand of the user (inherently present. The release means, regardless of its configuration, can be interacted with (operated) by either hand of the user).

Note: the limitation “the release means is operable by either hand of the user” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  
Regarding claim 14:
Choi further discloses wherein the release means is operable by squeezing a thumb of the hand towards a finger of the hand (inherently present. The release means, regardless of its configuration, can be squeezed using a thumb of the hand towards a finger of the hand).

Note: the limitation “squeezing a thumb of the hand towards a finger of the hand” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  
Regarding claim 18:
Choi discloses a kit of parts for assembling a condensate pump assembly (Fig. 1-3) comprising: 
a housing #110; 
a pump #132 to be arranged in the housing and operable to pump liquid from a liquid inlet towards a liquid outlet ([0109]); and 
a liquid receptacle #150 for insertion into a first position in the housing to receive condensate from a condensate inlet of the housing and to be in fluid communication with the liquid inlet ([0109]), the liquid receptacle movable from the first position into a second position, removed from the housing, whereby to empty the liquid receptacle ([0109]), wherein one or both of the housing or the liquid receptacle comprise selective release means ([0122]) operable by a hand of a user to release the liquid receptacle for movement from the first position towards the second position.

Note: the limitation “operable by a hand of a user” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20160131372 A1) in view of Sjogren (US 20160334155 A1).

Regarding claims 2-3:
Choi discloses all the limitations, except for wherein the release means comprises a resilient member biased to hold the liquid receptacle in the first position and movable to release the liquid receptacle for movement from the first position towards the second position; wherein the resilient member is provided on the liquid receptacle and is biased to engage with a corresponding lip provided on the housing.

Sjogren teaches a liquid receptacle #14 for condensate, said receptacle provided with a release means #48 comprising a resilient member #80 biased to hold said receptacle in a first position and movable to release said receptacle for movement from the first position towards a second position (see Fig. 8-9 & 11); wherein the resilient member is provided on the liquid receptacle and is biased to engage with a corresponding lip #56a-b provided on a housing of the pump (see Fig. 8-9, [0036-0037]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Choi with the claimed arrangement above as taught by Sjogren.

One of ordinary skills would have recognized that doing so would have provided a more secured and reliable connection of the condensate receptacle.

Regarding claim 4:
Choi discloses all the limitations, but does not specifically disclose wherein the liquid receptacle is secured in the first position only by the selective release means.

Nonetheless, Sjogren teaches a liquid receptacle #14 for condensate, said receptacle secured in the first position only by a selective release means #48.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Choi with the liquid receptacle being secured in the first position only by the selective release means as taught by Sjogren.

One of ordinary skills would have recognized that doing so would have facilitated mounting of the condensate receptacle on the housing.

Regarding claim 8:
Choi discloses all the limitations, except for wherein the shroud portion extends over all side walls of the liquid receptacle.

Nonetheless, Sjogren teaches a liquid receptacle #14 for condensate, said receptacle provided in a shroud portion #30 extending over all side walls of the liquid receptacle (Fig. 3-9 and 11).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Choi with the shroud portion extending over all side walls of the liquid receptacle as taught by Sjogren.

One of ordinary skills would have recognized that doing so would have provided an extra layer of protection to the liquid receptacle; such as protection from dust or sunrays.

Regarding claim 9:
Choi discloses all the limitations, except for wherein the selective release means comprises at least one snap-fit joint at a first end of the liquid receptacle.

Nonetheless, Sjogren teaches a liquid receptacle #14 for condensate, said receptacle secured in the first position only by a selective release means #48 comprising at least one snap-fit joint #80 at a first end of the liquid receptacle.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Choi with the selective release means comprising at least one snap-fit joint at a first end of the liquid receptacle as taught by Sjogren.

One of ordinary skills would have recognized that doing so would have facilitated mounting of the condensate receptacle on the housing.

Regarding claim 10:
Choi discloses all the limitations, except for wherein the selective release means comprises a peg member at a second end opposed to the first end of the liquid receptacle, and wherein the peg member is configured, in use, to apply a force against the housing to secure the liquid receptacle when attached to the housing. 
Nonetheless, Sjogren further teaches wherein the selective release means #48 comprises a peg member #56a-b at a second end opposed to the first end of the liquid receptacle, and wherein the peg member is configured, in use, to apply a force against a housing to secure the liquid receptacle when attached to the housing (see Fig. 6-8; [0036-0037]). 
Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Choi with the selective release means comprising at least one snap-fit joint at a first end of the liquid receptacle as taught by Sjogren.

One of ordinary skills would have recognized that doing so would have facilitated mounting of the condensate receptacle on the housing.

Regarding claim 11:
Choi as modified discloses all the limitations, except for wherein the selective release means comprises a support member configured to resist bending of the peg member.  
Sjogren further teaches wherein the selective release means #48 comprises a support member #66a-b configured to resist bending of the peg member (see Fig. 6-8; [0036-0037]).Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Choi as modified with the claimed arrangement above as taught by Sjogren.

One of ordinary skills would have recognized that doing so would have facilitated mounting of the condensate receptacle on the housing.
Regarding claim 12:
See rejection of claim 2.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20160131372 A1).

Regarding claim 15:
Choi discloses all the limitations, except for wherein the pump is a reciprocating pump. 
By official notice, the examiner submits that the usage of reciprocating pumps is well known in the art.

As per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Choi with the pump being a reciprocating pump.

One of ordinary skills would have recognized that doing so would have ensured enough pressure for pumping condensate (particularities of reciprocating pumps); thereby, ensuring optimal operations of the system.

Regarding claim 16:
Choi further discloses wherein the housing comprises at least one mounting point for mounting the condensate pump assembly to a wall (inherently present).

Choi as modified discloses all the limitations, including wherein an axis of reciprocation of the reciprocating pump is arranged to be substantially parallel to the wall when the condensate pump assembly is mounted to the wall.

Note: the wall has not been claimed as part of the invention. Thus, limitations pertaining to the wall are considered intended use limitations. furthermore, the limitation “wherein an axis of reciprocation of the reciprocating pump is arranged to be substantially parallel to the wall when the condensate pump assembly is mounted to the wall” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). By virtue of all the structural limitations required by the claim being present in the prior art, the prior art can achieve this function.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Choi to provide the condensate pump assembly with a liquid level sensor configured to detect a liquid level in the liquid receptacle when the liquid receptacle is in the first position; and a pump controller configured to operate the pump when the liquid level sensor outputs a first signal indicative of a liquid level within the liquid receptacle above a level of the liquid inlet to the pump and to stop the pump when the liquid level sensor outputs a second signal indicative of a liquid level within the liquid receptacle approaching or below a level of the liquid inlet to the pump. Lilly (GB 2544756 A) teaches a condensate pump assembly comprising a liquid level sensor #22 configured to detect a liquid level in a liquid receptacle #1 when the liquid receptacle is in the first position; and a pump controller configured to operate the pump when the liquid level sensor outputs a first signal indicative of a liquid level within the liquid receptacle above a level of the liquid inlet to the pump and to stop the pump when the liquid level sensor outputs a second signal indicative of a liquid level within the liquid receptacle approaching or below a level of the liquid inlet to the pump (see Fig. 2-5, and description of pages 6-8). However, the system of Choi is designed so that the liquid receptacle is emptied out by hand. The system of Lilly allows for autonomous discharging of condensate. Choi and Lilly constructions operate differently; and combining Lilly with Choi will certainly change the basic principle under which the Choi construction was designed to operate. Thus, a finding of obviousness is precluded as per MPEP § 2143.01. For these reasons, the instant claim is patentable over the prior art of record.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763